Title: To Thomas Jefferson from James Madison, 13 April 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Apl. 13. 1807.
                        
                        I inclose a letter from Messrs. Monroe & Pinkney with the communications recd. with it.
                        also a letter from Turreau. As the scope of it is manifestly improper, and the more so as the letter cannot
                            have been founded on instructions from his Govt: will it not be best to leave it unanswered, unless he should know
                            the subject, and then to be the more explicit in the answer?
                        On looking critically into the Colonial Art: of the Treaty, I find it will have a more defalcating
                            operation on our commerce, than was at first noticed. As it admits the U.S. to be a channel merely between the Colonies,
                            and Europe, and puts the Colonies beyond the C. of G. Hope on the same footing with the American, nothing from India,
                            China, or the French Dutch or Spanish Eastern Colonies, can be sent to Spanish America, or the Enemy Islands in the W.
                            Indies: nor can the productions of the latter be sent to Smirna &c, or the Coast of Barbara &c, or
                            elsewhere than to Europe. It follows also that the trade between the Eastern Colonies, and certain Eastern Countries &
                            ports, as China, Mocha &c &c. to which G.B. has not applied her principle at all, or with restrictions
                            (the trade having been open, or presumed to be so in time of peace), will be abolished by the Article. That the subject
                            may be more fully understood, I have thought it prudent to inclose this Art: also to Genl. Smith, and request his
                            ideas as to its operation in its present form, with a hint of any inclinations proper to be attempted, particularly any
                            not adverse to the policy of G. B. herself
                        I fear that the Nos. of B. Seamen may prove to be rather beyond our first estimate. I inclose such
                            information as the enquiries of Mr. Gallatin have obtained, with his own remarks on the subject; which I beg the favor of
                            you to return.
                        Yrs. faithfully & affectly
                        
                            James Madison
                            
                        
                    